People v Simon (2020 NY Slip Op 06406)





People v Simon


2020 NY Slip Op 06406


Decided on November 10, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 10, 2020

Before: Manzanet-Daniels, J.P., Kapnick, Mazzarelli, Moulton, JJ. 


Ind No. 2375/14 788/17 Appeal No. 12305- 12305A Case No. 2019-3570 

[*1]The People of The State of New York, Respondent, 
vJeffrey Simon, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Whitney Elliott), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent

Judgments, Supreme Court, Bronx County (William Mogulescu, J.), rendered May 25, 2018, convicting defendant, upon his pleas of guilty, of attempted murder in the second degree and assault in the first degree, adjudicating him a youthful offender as to the attempted murder conviction only, and sentencing him to an aggregate term of 6½ years, unanimously affirmed.
As to the assault conviction, we perceive no basis for reducing the sentence.
As to the youthful offender adjudication, application by defendant's counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed this record and agree with defendant's assigned counsel that there are no nonfrivolous points that could be raised on this appeal.
Pursuant to Criminal Procedure Law 460.20, defendant may apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within 30 days after service of a copy of this order.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 10, 2020